Title: To Alexander Hamilton from John B. Church, 3 November 1790
From: Church, John B.
To: Hamilton, Alexander


London Novr. 3d: 1790
My Dear Sir
I have receiv’d your Letters by Coll. Humphreys and Monsr. Ducher, but Angelica and all my Family being at this Season of the Year establish’d in the Country I have not had it in my Power to shew them those Civilities I wish’d. I observe Wadsworth has paid four Thousand Dollars on my Account. When you can possibly spare Time from the multiplicity of your Public Duties I will thank you to send me my Account Current.
We are here in a most anxious, awful Suspence between Peace and War; the Messenger from Mr. Fitzherbert our Minister at Spain with the definitive Answer from that Court which is to decide the Matter is hourly expected; you will most probably Know it by this Pacquet as it will be Known at Falmouth before she sails. We have a most tremendous Naval Force ready to operate, and from the best Intelligence I fear our Demands are such as Spain will not comply with, War then will be the Consequence of their Refusal, but the Consequence of that War will be dreadful to this Country. The most sucessful War will leave us with such an Accumulation of Debt, that great as her Resources are, encreas’d as is her Commerce, Taxation is carried so very very high that an Encrease of seven or eight Millions Annual Interest is what I fear she never will be equal to. Notwithstanding this, a mad Credulity prevails here just as it did at the Commencement of the American War, we despise our Enemy, and dream of nought but Victory, and the Capture of Spanish Wealth, the Mines of Mexico and [not clear] are already ideally in our Possession. Should we be unsuccesful, this Country will experience Distress long unknown here. May good Heaven avert the Consequences, and dispose the Spanish Administration to consent to a Peace that will be the Salvation of perhaps both Governments.
Enclos’d are Letters from Angelica. She is in perfect Health and joins me in most cordial and affectionate Remembrance to Mrs. Hamilton and yourself.
I am   My Dear Sir   most sincerely & affectionately Yours
J B Church
Alexr Hamilton Esqr.
